                                      1   MATTHEW S. FOY (SBN: 187238)
                                          mfoy@grsm.com
                                      2   Jennifer N. Wahlgren (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3174
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          NATIONWIDE AGRIBUSINESS INSURANCE
                                      7   COMPANY and NATIONWIDE MUTUAL
                                          INSURANCE COMPANY(SUCCESSOR IN INTEREST TO FARMLAND MUTUAL
                                      8   INSURANCE COMPANY)

                                      9
                                                              UNITED STATES DISTRICT COURT
                                     10
                                                             EASTERN DISTRICT OF CALIFORNIA
                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   RODOLFO RAYGOZA,                     CASE NO. 2:19-cv-01251-MCE-KJN
     San Francisco, CA 94111




                                     13                        Plaintiff,      JOINT STATUS REPORT AND
                                                                               STIPULATION TO CONTINUE STAY
                                     14        vs.                             OF LITIGATION; ORDER
                                     15   JONATHAN DANIEL MARFIL; TIMOTHY
                                          RUSSELL WYLIE; NATIONWIDE
                                     16   AGRIBUSINESS INSURANCE COMPANY,
                                          an Iowa Corporation, NATIONWIDE
                                     17   MUTUAL INSURANCE COMPANY, an Ohio
                                          Corporation, and DOES 3 to 10.
                                     18
                                                               Defendants.
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                    2:19-cv-01251-MCE-KJN
                                           JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY OF LITIGATION;
                                                                         ORDER
                                      1          RODOLFO RAYGOZA (“Plaintiff”) and NATIONWIDE MUTUAL INSURANCE

                                      2   COMPANY as successor in interest to FARMLAND MUTUAL INSURANCE COMPANY

                                      3   (“Nationwide Mutual”) (collectively the “Parties”) submit the following Joint Status Report and

                                      4   Stipulation pursuant to the Court’s Order dated September 26, 2019, directing the Parties to

                                      5   provide a status report in this action regarding the status of the underlying Underinsured Motorist

                                      6   Arbitration (“UIM Arbitration”).

                                      7          WHEREAS, Plaintiff filed this action against Nationwide Mutual and other defendants,

                                      8   which were subsequently dismissed (the “Coverage Action”). Plaintiff has asserted a claim in the

                                      9   Coverage Action for “Underinsured Coverage Bad Faith” alleging, among other things, that

                                     10   Nationwide Mutual unreasonably handled his underinsured motorist claim resulting from an

                                     11   automobile accident. Nationwide Mutual denies Plaintiff’s claims and allegations in the Coverage
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Action, and the Parties do not agree as to the amount of damages recoverable by Plaintiff under
     San Francisco, CA 94111




                                     13   the at-issue Nationwide Mutual policy.

                                     14          WHEREAS, Plaintiff and Nationwide Mutual are also parties to a pending UIM

                                     15   Arbitration. The date of the arbitration hearing has not been scheduled in the UIM Arbitration.

                                     16          WHEREAS, the Parties previously met and conferred, and agreed that the outcome of the

                                     17   UIM Arbitration will affect, and may resolve, the insurance coverage disputes currently at issue in

                                     18   this Coverage Action.

                                     19          WHEREAS, the Parties previously stipulated that the Coverage Action should be stayed

                                     20   until the UIM Arbitration has resolved by settlement, award, or otherwise. This Court ordered that

                                     21   the Parties file a status report in this action regarding the status of the UIM Arbitration no later

                                     22   than March 30, 2020.

                                     23          WHEREAS, mediation in the UIM Arbitration was scheduled for March 18, 2020.

                                     24   However, on March 16, 2020, the mediator cancelled the mediation due to the COVID-19

                                     25   outbreak. The mediator offered to reschedule the mediation or to help the Parties find a new

                                     26   mediator once the COVID-19 situation stabilizes. Counsel for Plaintiff and Nationwide Mutual in

                                     27   the UIM Arbitration intend to pursue resetting the date for the mediation.

                                     28                                      -1-             2:19-cv-01251-MCE-KJN
                                            JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY OF LITIGATION;
                                                                          ORDER
                                      1          WHEREAS, the Parties have met and conferred, and agree that the stay of the Coverage

                                      2   Action should remain in place as the UIM Arbitration is still pending and unresolved.

                                      3          THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

                                      4          The Coverage Action should remain stayed until notice from Plaintiff that the UIM

                                      5   Arbitration has resolved by settlement, award, or otherwise. The Parties will file a status report in

                                      6   this action regarding the status of the UIM Arbitration by July 31, 2020.

                                      7          SO STIPULATED.

                                      8
                                           Dated: March 26, 2020                         GORDON REES SCULLY MANSUKHANI,
                                      9                                                  LLP
                                     10
                                                                                         By:    /s/ Matthew S. Foy
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                                                Matthew S. Foy
                                                                                                Jennifer N. Wahlgren
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                                                         Attorneys for Defendants
                                     13                                                  NATIONWIDE AGRIBUSINESS INSURANCE
                                                                                         COMPANY and NATIONWIDE MUTUAL
                                     14                                                  INSURANCE COMPANY (as successor in
                                                                                         interest to FARMLAND MUTUAL
                                     15
                                                                                         INSURANCE COMPANY)
                                     16

                                     17
                                           Dated: March 26, 2020                         STEARNS LAW GROUP, PC
                                     18

                                     19                                                  By: /s/ Georgia Stearns (as authorized on
                                                                                         3/25/20)
                                     20                                                        Georgia A. Stearns
                                                                                         Attorneys for Plaintiff
                                     21                                                  RODOLFO RAYGOZA
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                      -2-             2:19-cv-01251-MCE-KJN
                                            JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY OF LITIGATION;
                                                                          ORDER
                                      1                                                ORDER

                                      2          Pursuant to the above Stipulation entered into by the Parties,

                                      3          IT IS HEREBY ORDERED:

                                      4          The Coverage Action shall remain stayed until notice from Plaintiff that the UIM

                                      5   Arbitration has resolved by settlement, award, or otherwise. The Parties will file a status report to

                                      6   the Court in this action regarding the status of the UIM Arbitration by July 31, 2020.

                                      7          IT IS SO ORDERED.

                                      8   DATED: March 30, 2020

                                      9
                                                                                 _______________________________________
                                     10                                          MORRISON C. ENGLAND, JR.
                                     11                                          UNITED STATES DISTRICT JUDGE
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                      -3-             2:19-cv-01251-MCE-KJN
                                            JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY OF LITIGATION;
                                                                          ORDER
